37 So.3d 981 (2010)
Rodney GUILFORD, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1923.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before GERSTEN, SHEPHERD, and SALTER, JJ.
PER CURIAM.
Although presented as a case in which a probationer needed religious accommodation to participate in a substance abuse rehabilitation program, the record in this case includes ample evidence that the defendant violated his probation despite substantial offers to provide accommodation. No clergy or elder from the defendant's religious denomination testified that the residential twelve-step rehabilitation program would offend or interfere with the defendant's professed faith, and the defendant refused other alternatives. The defendant himself, having previously violated probation on other occasions, stated that he preferred a return to incarceration rather than a proffered alternative rehabilitation program.
The trial court's "broad discretion" regarding the revocation of probation was not abused, Russell v. State, 982 So.2d 642, 646 (Fla.2008), and we find no First Amendment encroachment proven.
Affirmed.